1
2
3
4
5
6
7                             UNITED STATES DISTRICT COURT
8                          SOUTHERN DISTRICT OF CALIFORNIA
9
10   GILBERT JOSEPH BATES,                             Case No.: 18cv1563-MMA (MSB)
11                                   Petitioner,
                                                       ORDER ADOPTING REPORT AND
12   v.                                                RECOMMENDATION OF UNITED
                                                       STATES MAGISTRATE JUDGE;
13   DANIEL A. PARAMO, WARDEN,
14                                 Respondent.         [Doc. No. 17]
15
                                                       DENYING RESPONDENT’S MOTION
16                                                     TO DISMISS WITHOUT PREJUDICE
17
                                                       [Doc. No. 12]
18
19
20
21         Petitioner Gilbert Joseph Bates (“Petitioner”), a state prisoner proceeding pro se,
22   has filed a Petition for Writ of Habeas Corpus pursuant to 28 U.S.C. § 2254. See Doc.
23   No. 1. On July 9, 2018, Petitioner filed his First Amended Petition for Writ of Habeas
24   Corpus (“Petition”). See Doc. No. 5. Respondent filed a motion to dismiss the Petition,
25   to which Petitioner filed an opposition. See Doc. Nos. 12, 16. The matter was referred to
26   United States Magistrate Judge Michael S. Berg for preparation of a Report and
27   Recommendation pursuant to 28 U.S.C. § 636(b)(1) and Civil Local Rule HC.2. Judge
28   Berg has issued a thorough Report recommending that the Court find that the Petition

                                                   1
                                                                              18cv1563-MMA (MSB)
1    contains both exhausted and unexhausted claims and that the Court deny Respondent’s
2    motion to dismiss without prejudice. See Doc. No. 17. Judge Berg further identified four
3    options for Petitioner to choose from to avoid dismissal of his Petition. Specifically,
4    Petitioner can: (1) demonstrate exhaustion; (2) voluntarily dismiss the Petition; (3)
5    formally abandon his unexhausted claims; or (4) file a motion to stay the federal
6    proceedings. See id. Judge Berg recommended that Petitioner be sent an Order
7    specifying his options with regard to a mixed petition and be given thirty days from the
8    Undersigned’s final order on the Report and Recommendation to inform the Court of
9    how he intends to proceed. See id. at 10.
10          Pursuant to Rule 72 of the Federal Rules of Civil Procedure and 28 U.S.C. §
11   636(b)(1), the Court must “make a de novo determination of those portions of the report .
12   . . to which objection is made,” and “may accept, reject, or modify, in whole or in part,
13   the findings or recommendations made by the magistrate [judge].” 28 U.S.C. §
14   636(b)(1); see also United States v. Remsing, 874 F.2d 614, 617 (9th Cir. 1989).
15   Objections to the Report and Recommendation were due no later than August 9, 2019.
16   To date, no objections have been filed.1
17          Accordingly, the Court finds that Judge Berg has issued an accurate Report and
18   well-reasoned recommendation that the Court: (1) find that the Petition contains both
19   exhausted and unexhausted claims; and (2) deny Respondent’s motion to dismiss without
20   prejudice. The Court ADOPTS the Report and Recommendation, finds that the Petition
21   contains both exhausted and unexhausted claims, and DENIES Respondent’s motion to
22   dismiss without prejudice.
23          On August 7, 2019, Petitioner filed a document entitled, “Notice to Withdraw
24   Pending Completion of Unexhausted Claims, But Remain in Federal Court Pending
25   Completion.” See Doc. No. 21. In his notice, Petitioner indicates that he “will withdraw
26
27
            1
28            The Clerk of Court served Petitioner with a copy of the Report and Recommendation via U.S.
     Mail on July 8, 2019. See Doc. No. 17.

                                                      2
                                                                                     18cv1563-MMA (MSB)
1    from the Southern District to go back down to the lower court to exhaust his unexhausted
2    claims.” Id. at 1. Petitioner cites page 9 of Judge Berg’s Report and Recommendation
3    and asserts that “his claims will remain in federal court during the pendency of the state
4    court’s collateral review of [his] claims.” Id. The Court construes the notice as
5    Petitioner’s election to pursue the fourth option: to stay the federal proceedings. Because
6    Petitioner is aware of his options and has already made an election as to how he would
7    like to proceed, the Court need not notify Petitioner of his options at this time.
8
9          IT IS SO ORDERED.
10
11   Dated: August 16, 2019
12                                               HON. MICHAEL M. ANELLO
                                                 United States District Judge
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                   3
                                                                                 18cv1563-MMA (MSB)
